MEMORANDUM **
Edgar Eduardo Belmontes-Andrade, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ order dismissing his appeal from an immigration judge’s final order of removal. We have jurisdiction under 8 U.S.C. § 1252. We review de novo claims of equal protection violations, Sandoval-Luna v. Mukasey, 526 F.3d 1243, 1246 (9th Cir.2008), and we deny the petition for review.
Belmontes-Andrade’s equal protection argument is foreclosed by Runnett v. Shultz, 901 F.2d 782, 787 (9th Cir.1990).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.